Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 22, 2020

                                          No. 04-20-00020-CR

         IN RE STATE OF TEXAS, ex rel. Todd A. ‘Tadeo’ Durden, County Attorney

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On January 10, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 22, 2020.



                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. 10041CR,10056CR, 10122CR, 10134CR,9711CR, 9712CR, 9892CR,
styled The State of Texas v. Mark Anthony Gonzalez (Cause No. 10041CR), and twenty-one other cases, pending in
the County Court, Kinney County, Texas. The Honorable Sid L. Harle signed the order at issue in this original
proceeding.